 THE PUBLIC UTILITY CONSTRUCTION355The Public Utility Construction and Gas Appliance Workers ofthe State of New Jersey, Local 274, United Association ofJourneymen and Apprentices of the Plumbing and PipefittingIndustry,AFL-CIOandPublic Service Electric and Gas Com-pany(Gas Distribution Department).CaseNo. P2-CB-9.'April 9,1958DECISION AND ORDEROn July 10, 1957, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent has engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, Respondent Unionand the General Counsel filed exceptions to the Intermediate Report,and supporting briefs.The Company, the Charging Party herein,filed a brief commenting on the exceptions filed by the Respondentand the General Counsel.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Rodgers, Bean, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and adopts the Trial Examiner's findings and conclusionsonly to the extent that they are consistent with the findings and con-clusionsset forth below.2The complaint alleged that Respondent Union violated Section 8(b) (2) and (1) (A) of the Act by demanding, on June 21, and onNovember 8 and 13, 1956, that the Company discharge employeesWilliam E. Meyer and Kenneth Koob because of their failure to paydues to, and their lack of membership in, the Union.RespondentUnion admits that it requested the discharge of Meyer and Koob asalleged in the complaint, but asserts that its actions were legallyjustified under the union-security provisions of its bargaining con-i The original number of this case was 2-CB-1862.OnSeptember 3, 1957, by order ofthe General Counsel, thecasewas transferredto,and continuedin, the Twenty-secondRegion underthe case numberdesignated in the caption2 The Intermediate Report containsthe followingstatement"Successiverenewals whichtake effect with the expirationdate of previouscontractsneed not provideadditionalopportunities to resignfor those who are alreadyunion members[CitingCharles A.Krause MillingCo ,97 NLRB 536, 539 ] Nomore needan additional grace period beprovided for `old' employeeswho have notbecome members.[CitingAmericanYearbookCompany,98 NLRB 49, 52.]"In view of our dispositionof this case, we donot deem it necessary to pass upon theaccuracy of, or to adopt,thisstatement.120 NLRB No. 57. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracts with the Company.The Trial Examiner concluded that Re-spondent Union violated the Act by requesting the discharges.Weagree with this conclusion.For the most part, the essential facts of this case were stipulatedby the parties. In 1953, the Union and the Company had a contractwhich contained a union-security provision requiring employees whowere union members to maintain their membership in, and to paydues to, the Union.On March 31, 1953, the Respondent notified theCompany that this current contract would expire on June 30, 1953.Following the expiration date, the parties commenced negotiationsfor a new contract.On November 20, 1953, no agreement havingbeen reached, the Union called a strike, which lasted until December29,1953.On that date, December 29, the parties executed a memorandumagreement.Among other things, the memorandum agreement ex-tended, until June 30, 1954, substantially all the terms of the agree-ment which had expired on June 30, including the provision relatingto maintenance of membership in the Union. By its terms, however,the memorandum agreement also required ratification by the unionrank and file.On the same date as the strike ended and the memorandum agree-ment was executed, December 29, 1953, Meyer and Koob resigned fromthe Union.'Prior to this date both Meyer and Koob had been unionmembers in good standing. Afterwards, they never rejoined the Union.The record does not show on what date the union rank and file rati-fied the December 29 memorandum agreement.However, on Febru-ary 25, 1954, the parties executed a formal contract based on such ratifi-fication, which required employees to maintain their membership in,and pay dues to the Union, and which contained an expiration date ofJune 30, 1954.This contract was allowed to expire by its terms onJune 30,1954.On July 16,1954, the parties executed a new agreement to be effectiveuntil June 30, 1955.This contract Was extended in 1955 to June 30,1956, at which time it was allowed to terminate.On July 27, 1956, anew contract was executed with an expiration date of June 30, 1958.The July 1954 and 1956 contracts contained maintenance-of-member-ship provisions similar to those in the earlier agreements.On June 21 and November 8 and November 13, 1956, the Union re-quested the discharge of Meyer and Koob for their failure to pay uniondues and their failure to maintain union membership.The Employer3Although there is some conflict as to the date on which the Respondent received noticeof the resignations of Meyer and Koob, the Trial Examiner found, and the record shows,that FIarmata,the union steward, received Meyer's telegram of iesignation,and Koob'sletter of resignation,on December29, 1953Weadopt these findings, and also find, as didthe Trial Examiner,that notice to the union steward constituted effective notice to theUnion. THE PUBLICUTILITY CONSTRUCTION357-did not comply with these requests.On December 4, 1956, the instantaction was commenced.The evidence set forth above raises a question as to the effectivedate of the contract which expired on June 30, 1954-that is, whetherits effective date was December 29,1953, or February 25, 1954.Asa re-sult of this doubt, it is not clear whether Meyer and Koob, who tenderedtheir resignations on December 29, 1953, resigned from the Union be-fore or during the life of that contract.But the answer to this ques-tion is not material to the issue of whether the Respondent violated theAct by seeking Meyer's and Koob's discharges.For three facts arepatently clear: First, Meyer and Koob effectively resigned from theUnion on December 29, 1953, and did not thereafter rejoin. Second,from June 30, 1954, until July 16, 1954, there was no bargaining con-tract in being covering the Company's employees. And third, betweenJune 30, 1956 and July 27, 1956, there was likewise no bargaining con-tract in being covering the Company's employees.These three facts are controlling in this case.For whatever rightsthe Union may have had with respect to the delinquency of Meyer andKoob during the term of the contract which ended in June 1954, suchrights could not, in view of -the lapse of the contract, thereafter beasserted.Thus as Meyer and Koob had effectively resigned from theunion in 1953, and as they were not union members when the July 1954or the July 1956 contracts became effective, the maintenance-of -mem-bership provisions in those contracts had no legal application to them.It follows therefore that the Respondent's demands for the dischargeof Meyer and Koob cannot be justified under the terms of the contractswhich were in existence when the demands were made.4Despite the obvious lapses in the contracts, the Respondent contendsthat by virtue of a New Jersey statute,' an unmarred continuity existedbetween its various contracts with the Company.We find no merit inthis contention, for, except as provided therein, the enforcement of theLabor Management Relations Act may not be affected by the vagariesof State enactments.'4New JerseyBell Telephone Company,106 NLRB 1322.6NJSA Title 34, Chap. 13 (B), Sec. 34: 13b-4, provides that:All labor agreements . . . Shall be reduced to writing and continuefor a period ofnot less thanone year fromthe date of the expiration of the previous agreement. . . .Such agreement shallbepresumed to continue in force and effect from year to yearafter the date fixed for its original termination unless either or both parties theretoinform the other, in writing,of the specific changes desiredto bemade therein andshall also file a copyof suchdemands with the State Board of Mediation,at leastsixty daysbeforethetermination date,or sixty days before the end of any yearlyrenewal period.[Emphasis supplied.]GHill et al.v.Florida ex rel Watson,Attorney General,325 U. S. 538;AmalgamatedAssociation of Street,Electric RailwayMotorCoachEmployeesofAmerica,et al. v.Wisconsin Employment Relations Board,340U. S. 383;HenryV. Rabouin,d/b/a Conway'sExpress v.N. L. R. B.,195 F. 2d 906,910 (C. A.2) ; N. L. R. B. v. HearstPublications,Inc, 322 U. S.111, 123;Cyclone Sales, Inc.,115 NLRB431 ;Michigan Bakeries, Inc.,100 NLRB 658,660, footnote 3. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the demands by the Respondent Unionfor the discharge of Meyer and Koob violated Section 8 (b) (2) and(1) (A) of the Act.'ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that the Respondent Union, the Public UtilityConstruction and Gas Appliance Workers of the State of New Jersey,Local 274, of the United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry, AFL-CIO, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Requesting Public Service Electric and Gas Company, or anyother employer, to discharge, or otherwise discriminate against, anyemployee, when such discharge or discrimination would be in violationof Section 8 (a) (3) of the Act.(b) In any other manner restraining or coercing employees in theexercise ofthe rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify William E. Meyer, Kenneth J. Koob, and Public Serv-ice Electric and Gas Company, in writing, that it withdraws its objec-tions to the employment of Meyer and Koob by the Company.(b)Post at its office in Jersey City, New Jersey, and all other placeswherenoticesto itsmembers arecustomarily posted, copies of thenoticeattached hereto marked "Appendix." 8 Copiesof said noticeto be furnished by theRegionalDirector for the Twenty-second Re-gion,shall, after being duly signed by its representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuousplaces,including all places where notices to its members are customarilyposted.Reasonablesteps shallbe taken by the Respondent Union toinsurethat said notices are not altered, defaced, or covered by anyother material.7The General Counsel contends that the demands for the discharge of Meyer and Boobwere unlawful apart from the fact that these employees voluntarily resigned from theUnion. In support of this contention the General Counsel relies upon a provision in theunion constitution (section 178),which provides for expulsion of employees delinquentin their dues for more than 1 year. In view of our disposition of this case,we do not passupon the merits of this contention.s In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THE PUBLIC UTILITY CONSTRUCTION359(c)Mail to the Regional Director for the Twenty-second Regionsigned copies of the notice attached hereto marked "Appendix" forposting if the Company is willing, by the Company for sixty (60)consecutive days in places where notices to employees are customarilyposted.(d)Notify the Regional Director for the Twenty-second Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.APPENDIXNOTICE TO MEMBERS AND ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT request Public Service Electric and Gas Com-pany, or any other employer, to discharge any employee except aspermitted by an agreement authorized by Section 8 (a) (3) ofthe Act.WE WILL NOT in any other manner attempt to cause PublicService Electric and Gas Company, or any other employer, todiscriminate against any employee in violation of Section 8 (a)(3) of the Act.WE WILL NOT in any manner restrain or coerce employees inthe exercise of the right to self-organization, to form labor organi-zations, to join or assist any labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.THE PUBLIC UTILITY CONSTRUCTION ANDGASAPPLIANCEWORKERS OF THESTATE OF NEW JERSEY, LOCAL 274, OFTHE UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THE PLUMB-ING AND PIPEFITTING INDUSTRY, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein alleges that the Union has violated Section 8(b) (2) and(1) (A) of theNational Labor Relations Act, as amended,61 Stat.136, byrequest-ing and demanding since about June21, 1956,and particularly on or about thatdate andNovember8 and13, 1956, thatthe Company discharge William E. Meyerand KennethJ.Koobbecause of their failureto paydues to, and their lack ofmembership in, the Union.Admitting the requests and demands,the answer, asamended, alleges that prior to June1953 the Companyand the Union entered intoa collective-bargaining agreement which contained a maintenance-of-membershipclause; thatKnob and Meyer were employees of the Companyand members oftheUnion,and subject to said maintenance-of-membership clause; that sinceJune 30, 1952,there has always existed between the Company and the Union anagreementwhichprovided for maintenance of membership;that Koob and Meyerhave continuouslybeensubject to said provision,and that theUnion's demands fortheir dischargeby the Companywere predicated on their refusal to tender dues tothe Unionin accordancewiththe provisionsof the Act.A hearing was held beforeme at New York, New York,on June 3,1957.Gen-eral Counsel,counselfor the Company,and counsel for the Union were heard inoral argument at the close of the hearing.Pursuant to leave granted to all parties,a brief wasthereafter filed by the Company.On July 2, 1957,I received fromthe GeneralCounsel aletter and stipulation for correction of record,the stipulationsigned by counsel for the GeneralCounsel, the Union,and theCompany.Theletter and stipulation have beenmarked TrialExaminer'sExhibits Nos. lA and Brespectively.The record is herebycorrected as proposed in said stipulation.Uponthe entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OFFACT (WITH REASONS THEREFOR)I.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a New Jersey corporation, whoseaddress is 80 Park Place, Newark, New Jersey,had gross revenue, during the yearpreceding issuance of the complaint,of more than$300,000,000,derived in partfrom furnishing utility services to various enterprises whose operations affect com-merce, including General Motors Corp.,Crucible Steel Co. of America, ColoradoFuel and Iron Corp., and Westinghouse Electric Co.;and that the Company isengaged in commerce within the meaning of the Act.Itwas admitted and I find that the Union is a labor organization within themeaning ofthe Act.II.THE UNFAIR LABOR PRACTICESItwas stipulated that prior to June 30. 1953, the Company and the Unionenteredinto a collective-bargaining agreementwhichprovided for a standard maintenance-of-membershipclause(tender ofdues).This agreement expired on June 30, 1953.Koob and Meyerwere employeesof the Company,and on that date were membersof the Union.Meyerdid notpay dues" after October 1953;Koob after those forNovember 1953.Thereisno stipulationthat Kooband Meyer resigned from theUnion on or about December 24, 1953,as claimed in the original charge.But,as we shall see,they did submitresignations sometime between that date and theend ofthat year.OnDecember 29, 1953, a stipulation was entered into betweencommittees representingthe Companyand theUnion in which,in relation to union-security and otherterms, it was agreed as follows:(a)All otherterms and conditions of the agreement between the partieswhich expired July 1, 1953 shall beeffectiveto June 30, 1954.(b) The Committeerepresenting the Union is agreed that the terms ofsettlement will immediately be submitted for acceptanceby therank and filewiththeir recommendations.A formal contract, based on ratification of the December29 stipulationby the rankand file was entered into between the partieson February 25, 1954.Thiscontractprovided for the standardmaintenance of membership union-security clause foremployeesthen on the payroll, and was to run to June 30, 1954.On July 16, 1954, the parties, i e., the Company and the Union,entered into a newcontract,which stated, withrespect to union security:the aforesaid agreement(s) of ... and February 25, 1954are extendedto June 30, 1955. THE PUBLICUTILITY CONSTRUCTION361On June 21, 1955, the parties entered into an agreement which provided, withrespect to union security:the aforesaid agreement of July 16, 1954 is hereby extended to andincluding June 30, 1956.On November 28, 1955, the Union wrote to the Company in reference to Kooband Meyer, stating:We therefore request that you comply with your obligation under the contractand suspend these employees from active employment until such time as theytender to the Union such dues payments that would place them in goodstanding.The Company then made an investigation of the situation, and as a result thereof,did not suspend the men as demanded by the Union.On June 21, 1956, the Com-pany received a letter from the attorney for the Union, concerning Koob andMeyer, which stated:You are, therefore, requested to discharge such employees under the termsand provisions of Article II of your current labor agreement.On July 27, 1956, the parties entered into a contract which, with respect to unionsecurity, provided:.the said agreement of June 21, 1955 shall continue in full force andeffect to and including June 30, 1958.On November 8, 1956, the Union filed a grievance with the Company demandingthe discharge of Koob and Meyer. This_ grievance was "denied" at the initialsteps.The Union thereafter asked for a top step grievance meeting on the matterof the requested discharges.Several established propositions of law may be noted before we consider the factsin connection with the alleged resignations from the Union by Meyer and Koob.Even during the term of a contract which contains a union-security clause, employeesmay resign provided that they tender dues.'Further, what was at the hearingreferred to as the maintenance-of-membership clause in the various contracts pro-vided only for payment of dues, and not for continued membership, by "(a)llemployees within the bargaining unit who are members of the Union" and (withinitiation fees) by "(a)ll employees hired in bargaining unit jobs after the dateof" the agreements. (Following the pattern set in the various agreements andthe amended answer and at the hearing, we shall continue to refer to this as themaintenance-of-membership provision.)Thus, as far as Meyer and Koob are con-cerned, the question is whether they were members during the term of a contractand, if so, whether they failed to pay dues during such term.Successive renewals which take effect with the expiration date of previous con-tracts need not provide additional opportunities to resign for those who are alreadyunion members.2No more need an additional grace period be provided for "old"employees who have not become members 3Whatever might be implied from the Union's affirmative defense as set forth initsamended answer, there was here no single continuous contract from June 30,1952, until the Union's demands in 1956.These were a series of contracts, andany demand by the Union must, under the Act, be found to have been warrantedunder or authorized by a contract in existence at the time of such demand.Thisis not to say that the act of the employee, i. e., the failure or refusal to pay his duesmust first occur during the term of the contract in the course of which the demandismade where the contracts are successive and continuous; for in such a case, ifthe employee was not earlier authorized to withdraw, he would be required, ifwords mean anything, to maintain his membership through the succeeding contractsor to pay his dues: he would be in default, in the absence of special circumstances,with respect to each payment due.Having seen that the requirement for employees who have been members extendsthrough continuous contracts, we now come to the issues concerning lapses be-tween the contracts, the alleged resignations, and whether such resignations weresubmitted during a period of lapse.NeitherMeyer nor Koob in their testimonypinpointed the dates when they submitted their resignations.But certain facts canbe gleaned from the record.The former resigned in a telegram to Harmata, the1Marlin Rockwell Corporation,114 NLRB 553, 560 ;Union Starch & Refining Company,87 NLRB 779, 784-786.8 Charles A. Krause Milling Co.,97 NLRB 536, 539.8 AmericanYearbookCompany,98 NLRB 49, 52. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDunionsteward, which was sent out on the evening of December 28, 1953, andpresumably received on the morning of December 29.Meyer's confirming letter,datedDecember 28, was received by Harmata on December 31.Koob's letterof resignation was dated December 24 and was mailed to Harmata on or aboutDecember 26.The return receipt, signed by Harmata bears no delivery date, butwas canceled at the latter's post office on December 29.Harmata testified withoutcontradiction that he turned these letters over to Clancy, the president of thedivision of the Union which includes the Company's employees.He also testifiedquite uncertainly that he gave them to Clancy on the date when he received themor a day or so later, and before the strike ended.Ifind that Meyer's telegram of resignation and Koob's letter were received byHarmata on December 29; Meyer's letter on December 31.As the Union's repre-sentative,Harmata attended to grievances, checked conditions of employment, sawto it that terms of collective-bargaining agreements were lived up to, and distributedmembership-application cards to new employees.Also, in accordance with a postedunion notice, he collected dues from members who could not or did not attendunion meetings.DeNike, the union business agent testified that Harmata hadno authority to accept resignations, but neither is there in the Union's constitutionany provision, reasonable or otherwise, for resignation of members.Certainlywe shall not conclude that employees therefore could not resign.The questionhere revolves, not around formal acceptance of resignations by the steward, butonly about delivery to and receipt by him and his transmission of resignations tothe division president.Harmata appears to have been the only union representativewith whom the employees had direct contact.That Meyer and Koob regardedhim as the Union's representative may be seen in the fact that Meyer sent his tele-gram of resignation to Harmata only, confirming it by letters to both Harmata andthe Union, and the further fact that Koob sent his letter of resignation to Harmata,and a carbon copy to the Union. I find that notice to him was notice to the Union .4Whether the resignations were submitted on December 24 or December 29, oreven December 31 (we have seen that they were received on December 29), thereis no evidence of ratification of the stipulation of December 29 between the Companyand the Union on or before December 31.Koob testified that the strike ended"almost the last day of the year, December 29, 30 or 31."He later heard thatthere was a meeting to vote on the agreement.DeNike referred to the stipulation ofDecember 29, but did not say when it was ratified. In this connection we have nomore than the agreed statement, notedsupra,that the contract of February 25,1954, was based on ratification of the December 29 stipulation.The ratificationpresumably occurred sometime between December 29 and February 25.There isthus no warrant for holding that the resignations were barred by an agreement whichwas in effect when they were submitted. It was abundantly made clear that afterJune 30, 1953, there was no contract between the Company and the Union.Thiswas stipulated at the hearing; the stipulation of December 29, to be ratified there-after, so indicates; and although DeNike testified that he "felt" that the earlieragreement continued in effect, he had on March 31, 1953, given a 90-day notice ofexpiration.There is no evidence of any extension prior to the stipulation datedDecember 29.The burden of showing that the former contract continued in effector that a new one came into existence, was effective, and as of what date, is ofcourse on the party which seeks a finding to that effect.Payment of dues by otheremployees is an incident of a contract; it does not itself prove that a contract was inexistence, and certainly not in the face of the other evidence to the contrary.InNew Jersey Bell Telephone,5the employee was delinquent, as the Board noted,during the term of a contract between the employer and theunion,and suchdelinquency would at that time have permitted action against the employee. Inthe instant case, the employees were not delinquent during the life of the contract,which had expired on June 30, 1953. If, having failed to act when the employee' Cf. District Lodge 67, International Association of Machinists, AFL (Addressograph-Multigraph Corporation),110 NLRB 727, 736;International Brotherhood of Teamsters,Local 182 (The Lane Construction Corporation),111 NLRB 952, 953, 957-938. TheGeneral Counsel has'not stressed the copies of the resignations which were allegedly sentto the Union by registered mail, the Union denying knowledge of the individual whosename is signedto the return receipts. In this connection, it may be of interest to notethat in theNew JerseyBell TelephoneCompanycase,infra.the resignation was sent onMarch 26 and received on March 27; the Board referred to the resignation as of March 26,thus relying on the date when it was sent. But in that case there was no issue concerningactual receipt of the resignation.5New Jersey Bell Telephone Company,106 NLRB 1322. THE PUBLIC UTILITY CONSTRUCTION363was delinquent, the union in NewJersey Bell Telephonecould not enforce theexpired contract,a fortiorithe Union here could not lawfully act against Meyer orKoob when they were not delinquent and after the first noted contract had expiredon June 30, 1953.As for the second contract which is before us, that of February25, 1954, we can inquire, in the language of the cited case, "whether or not [Meyerand Koob were] union member[s] on [the date not here shown] when the main-tenance of membership in that contract first took effect."We can then adopt theBoard's further statement: "If [they were] not, [they were] never thereafter, bythe terms of the contract, required to join, and consequently [were] protected againstdiscrimination both at the hands of the Union and of the Company."While, under the provisions in the Union's constitution and bylaws for paymentof dues, suspension, and expulsion, action for nonpayment would not be takenbefore February 25, 1954, or the effective date of the December 29 stipulation,had Meyer and Koob continued as members, such action would depend on theirbeing members when the stipulation was ratified. In short, action could not betaken against them for nonpayment of dues unless it were shown that they werestillmembers when the agreement was ratified and went into effect. This can befurther readily seen if we bear in mind, as we shall soon see, that any claim fordues could not be retroactive, i. e., for a period prior to the effective date of thestipulation of December 29.But if dues could not be demanded for the periodprior to the date of ratification of the stipulation, it would have to appear that onthe latter date Meyer and Koob were members of the Union if they were to beliable for dues thereafter.As we have seen, that date has not been shown; andthere is no evidence of their membership on such date.This case is thus to be distinguished fromUtility Co-Workers' Association (PublicServiceElectric and Gas Company),6where the Board, citingKrauseMilling,supra,held that, in the absence of evidence that employees ceased to be union mem-bers before a new contract went into effect, it would not presume that any oldemployees who had been required to maintain union membership had been denieda necessary grace period. In the instant case, Meyer and Koob had withdrawnfrom membership during a hiatus.We arrive at the same finding if we traverse a different path and note that therewas a clear break or lapse between the expiration on June 30, 1954, of the contractof February 25, 1954, and the entry into the next contract, on July 16, 1954.Meyerand Koob clearly were no longer members of the Union in July 1954, and theunion-security provisions of the contract of July 16 could not be made retroactiveor otherwise applicable to them in its requirement for payment of dues.7Thus,regardless of the sufficiency of the resignations to defeat a demand by the Unionprior to July 1, 1954, the resignations were in fact submitted; and if these em-ployees could earlier have been compelled to pay their dues, they could not be socompelled after June 30, 1954.Their resignations stood, and no action could betaken against them after July 16 under the renewal contracts. (Reference couldalso be made to the lapse between the contract which expired on June 30, 1956, andthe next one, which was entered into on July 27, 1956, as notedsupra.)Whether we consider the hiatus after June 30, 1953, or that after June 30, 1954,the Union's demands of June 21 and November 8 and 13, 1956, as admitted, forthe discharge of Meyer and Koob constituted unlawful interference and unlawfulattempts to cause such discharges.There being no membership and no obligationon the partof Meyer and Koob to pay dues on November 28, 1955, the Union didnot have the right on that date to demand the discharges in connection with section178 of its constitution and bylaws, which provides for expulsion of members who arein arrears for dues for a year or more, as were Meyer and Koob at that time; nordid it have the right subsequently to renew such demand. (It may be noted thattherewas nocontract lapse between the fall of 1954, when Meyer and Koob had notpaid dues for 1 year, and the November 28, 1955, demand.)Counsel for the Union has pointed out that, under the New Jersey law, contractssuch as these are presumed to continue from year to year unless certain notice isgiven and filed.But failure by a union to give notice to a State authority or to anemployer cannot limit the right of employees under the Act to resign from theunion.A contrary holding would bar resignations even where the union andemployer did not themselves extend the agreement if only the union involved failedto give the notice required by the State statute. I do not consider chapter 34:13B-18 and 24 of that statute, cited by the Company in its brief since, although refer-6108 NLRB849, 850.7New JerseyBell Telephone Company, supra,at p. 1324;Monsanto Chemical Company,97 NLRB 517, 519. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDence to the law was made at the hearing,that section was not cited by counsel, andopposing counsel was not given an opportunity to consider or be heard on it althoughI directed,and it was clear,that any portion relied on should be pointed out atthat time.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forth in section II, above, occurring in connectionwith the operations of the Company described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that the Union has engaged in and is engaging in certain unfairlabor practices affecting commerce,I shall recommend that it cease and desist there-from and take certain affirmative action to effectuate the policiesof the Act.It has been found that the Union has violated Section8 (b) (2) and (1) (A)of theAct by requestingand demanding that the Company discharge Meyer andKoob becausetheyhad not paid dues to, and were not membersof, theUnion. Ishall therefore recommend that theUnioncease and desist from making such re-quests and demands.Upon the basisof the abovefindings of fact,and upon the entire record in thecase, I make thefollowing:CONCLUSIONS OF LAW1.The Public Utility Constructionand Gas Appliance Workers of the State of'New Jersey,Local 274, of the UnitedAssociation of Journeymen and Apprentices,of thePlumbing andPipefitting industry, AFL-CIO,is a labor organization withinthe meaning of Section2 (5) of the Act.2.By attempting to cause Public Service Electric and GasCompany (Gas Dis-tribution Department)to discriminate in regard to hire and tenure of employmentin violation of Section 8 (a) (3) ofthe Act, theUnion has engaged in and is en-gaging in unfair labor practices within the meaning of Section8 (b) (2) of the Act.3.By restraining and coercing employees in the exerciseof therights guaranteedin Section7 of the Act, the Unionhas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (1) (A) of the Act.4.The aforesaidlabor practices are unfair labor practices affecting commerce,within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]George C. Rothwell,Inc.andChauffeurs,Warehousemen & Help-ers Union,Local 876, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Peti-tioner.Case No. 5-RC-2270. April 9,1958DECISION AND DIRECTIONOn August 26,1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection of the Regional Director for the Fifth Region among theemployees in the agreed appropriate unit.Following the election,the Regional Director served on the parties a tally of ballots whichshowed that of approximately 27 eligible voters, 11 cast ballots forthe Petitioner, 8 cast ballots against the Petitioner, and 8 ballots werechallenged.120 NLRB No. 55.